Exhibit 10.1

VERRA MOBILITY CORPORATION

NOTICE OF GRANT OF RESTRICTED STOCK UNITS

(For Non-U.S. Participants)

Verra Mobility Corporation, a Delaware corporation (the “Company”) has granted
to the Participant an award (the “Award”) of certain units pursuant to the Verra
Mobility Corporation 2018 Equity Incentive Plan (the “Plan”), each of which
represents the right to receive on the applicable Settlement Date one (1) share
of Stock, as follows:

 

Participant:

 

Employee ID:

Date of Grant:

 

 

 

 

Total Number of Units:

 

(each a “Unit”), subject to adjustment as provided by the Restricted Stock Units
Agreement.

Settlement Date:

 

Except as provided by the Restricted Stock Units Agreement, the date on which a
Unit becomes a Vested Unit.

Vesting Start Date:

 

 

 

 

Vested Units:

 

Except as provided in the Restricted Stock Units Agreement and provided that the
Participant’s Service has not terminated prior to the applicable date, the
number of Vested Units (disregarding any resulting fractional Unit) shall
cumulatively increase on each respective date set forth below by the Vested
Percentage set forth opposite such date, as follows::

 

 

Vesting Date

 

Vested Percentage

 

 

Prior to first anniversary of Vesting Start Date

 

0%

 

 

On first anniversary of Vesting Start Date (the “Initial Vesting Date”)

 

25%

 

 

2nd anniversary of Vesting Start Date

 

25%

 

 

3rd anniversary of Vesting Start Date

 

25%

 

 

4th anniversary of Vesting Start Date

 

25%

Superseding Agreement:

 

None.

 

 

 

By their signatures below or by electronic acceptance or authentication in a
form authorized by the Company, the Company and the Participant agree that the
Award is governed by this Grant Notice and by the provisions of the Restricted
Stock Units Agreement and the Plan, both of which are made a part of this
document, and by the Superseding Agreement, if any. The Participant acknowledges
that copies of the Plan, the Restricted Stock Units Agreement and the prospectus
for the Plan are available on the Company’s internal web site and may be viewed
and printed by the Participant for attachment to the Participant’s copy of this
Grant Notice. The Participant represents that the Participant has read and is
familiar with the provisions of the Restricted Stock Units Agreement and the
Plan, and hereby accepts the Award subject to all of their terms and conditions.

 

VERRA MOBILITY CORPORATION

PARTICIPANT

 

 

 

 

By:

 

 

 

 

[officer name]

 

Signature

 

[officer title]

 

 

 

 

 

Date

Address:

 

 

 

 

 

 

Address:

ATTACHMENTS:

2018 Equity Incentive Plan, as amended to the Date of Grant; Restricted Stock
Units Agreement and Plan Prospectus

 

--------------------------------------------------------------------------------

 

VERRA MOBILITY CORPORATION

RESTRICTED STOCK UNITS AGREEMENT

(For Non-U.S. Participants)

Verra Mobility Corporation, a Delaware corporation (the “Company”) has granted
to the Participant named in the Notice of Grant of Restricted Stock Units (the
“Grant Notice”) to which this Restricted Stock Units Agreement (the “Agreement”)
is attached an Award consisting of Restricted Stock Units (each a “Unit”)
subject to the terms and conditions set forth in the Grant Notice and this
Agreement.  The Award has been granted pursuant to and shall in all respects be
subject to the terms and conditions of the Verra Mobility Corporation 2018
Equity Incentive Plan (the “Plan”), as amended to the Date of Grant, the
provisions of which are incorporated herein by reference.  By signing the Grant
Notice, the Participant: (a) acknowledges receipt of and represents that the
Participant has read and is familiar with the Grant Notice, this Agreement, the
Plan and a prospectus for the Plan prepared in connection with the registration
with the Securities and Exchange Commission of the shares issuable pursuant to
the Award (the “Plan Prospectus”), (b) accepts the Award subject to all of the
terms and conditions of the Grant Notice, this Agreement and the Plan and
(c) agrees to accept as binding, conclusive and final all decisions or
interpretations of the Committee upon any questions arising under the Grant
Notice, this Agreement or the Plan.

1.Definitions and Construction.

1.1Definitions.  Unless otherwise defined herein, capitalized terms shall have
the meanings assigned to such terms in the Grant Notice or the Plan.

1.2Construction.  Captions and titles contained herein are for convenience only
and shall not affect the meaning or interpretation of any provision of this
Agreement.  Except when otherwise indicated by the context, the singular shall
include the plural and the plural shall include the singular.  Use of the term
“or” is not intended to be exclusive, unless the context clearly requires
otherwise.

2.Administration.

All questions of interpretation concerning the Grant Notice, this Agreement, the
Plan or any other form of agreement or other document employed by the Company in
the administration of the Plan or the Award shall be determined by the
Committee.  All such determinations by the Committee shall be final, binding and
conclusive upon all persons having an interest in the Award, unless fraudulent
or made in bad faith.  Any and all actions, decisions and determinations taken
or made by the Committee in the exercise of its discretion pursuant to the Plan
or the Award or other agreement thereunder (other than determining questions of
interpretation pursuant to the preceding sentence) shall be final, binding and
conclusive upon all persons having an interest in the Award.  Any Officer shall
have the authority to act on behalf of the Company with respect to any matter,
right, obligation, or election which is the responsibility of or which is
allocated to the Company herein, provided the Officer has apparent authority
with respect to such matter, right, obligation, or election.

2

--------------------------------------------------------------------------------

 

3.The Award.

3.1Grant of Units.  On the Date of Grant, the Participant shall acquire, subject
to the provisions of this Agreement, the Total Number of Units set forth in the
Grant Notice, subject to adjustment as provided in Section 9.  Each Unit
represents a right to receive on a date determined in accordance with the Grant
Notice and this Agreement one (1) share of Stock.

3.2No Monetary Payment Required.  The Participant is not required to make any
monetary payment (other than applicable tax withholding, if any) as a condition
to receiving the Units or shares of Stock issued upon settlement of the Units,
the consideration for which shall be past services actually rendered or future
services to be rendered to a Participating Company or for its
benefit.  Notwithstanding the foregoing, if required by applicable law, the
Participant shall furnish consideration in the form of cash or past services
rendered to a Participating Company or for its benefit having a value not less
than the par value of the shares of Stock issued upon settlement of the Units.

4.Vesting of Units.

Units acquired pursuant to this Agreement shall become Vested Units as provided
in the Grant Notice.  For purposes of determining the number of Vested Units
following an Ownership Change Event, credited Service shall include all Service
with any corporation which is a Participating Company at the time the Service is
rendered, whether or not such corporation is a Participating Company both before
and after the Ownership Change Event.

5.Company Reacquisition Right.

5.1Grant of Company Reacquisition Right.  Except to the extent otherwise
provided by the Superseding Agreement, if any, in the event that the
Participant’s Service terminates for any reason or no reason, with or without
cause, the Participant shall forfeit and the Company shall automatically
reacquire all Units which are not, as of the time of such termination, Vested
Units (“Unvested Units”), and the Participant shall not be entitled to any
payment therefor (the “Company Reacquisition Right”).

5.2Ownership Change Event, Non-Cash Dividends, Distributions and
Adjustments.  Upon the occurrence of an Ownership Change Event, a dividend or
distribution to the stockholders of the Company paid in shares of Stock or other
property, or any other adjustment upon a change in the capital structure of the
Company as described in Section 9, any and all new, substituted or additional
securities or other property (other than regular, periodic cash dividends paid
on Stock pursuant to the Company’s dividend policy) to which the Participant is
entitled by reason of the Participant’s ownership of Unvested Units shall be
immediately subject to the Company Reacquisition Right and included in the terms
“Units” and “Unvested Units” for all purposes of the Company Reacquisition Right
with the same force and effect as the Unvested Units immediately prior to the
Ownership Change Event, dividend, distribution or adjustment, as the case may
be.  For purposes of determining the number of Vested Units following an
Ownership Change Event, dividend, distribution or adjustment, credited Service
shall include all Service with any corporation which is a Participating Company
at the time the Service is rendered, whether or not such corporation is a
Participating Company both before and after any such event.

3

--------------------------------------------------------------------------------

 

6.Settlement of the Award.

6.1Issuance of Shares of Stock.  Subject to the provisions of Section 6.3, the
Company shall issue to the Participant on the Settlement Date with respect to
each Vested Unit to be settled on such date one (1) share of Stock.  The
Settlement Date with respect to a Unit shall be the date on which such Unit
becomes a Vested Unit  as provided by the Grant Notice (an “Original Settlement
Date”); provided, however, that if the tax withholding obligations of a
Participating Company, if any, will not be satisfied by the share withholding
method described in Section 7.3 and the Original Settlement Date would occur on
a date on which a sale by the Participant of the shares to be issued in
settlement of the Vested Units would violate the Trading Compliance Policy of
the Company, then the Settlement Date for such Vested Units shall be deferred
until the next day on which the sale of such shares would not violate the
Trading Compliance Policy, but in any event on or before the 15th day of the
third calendar month following calendar year of the Original Settlement
Date.  Shares of Stock issued in settlement of Units shall not be subject to any
restriction on transfer other than any such restriction as may be required
pursuant to Section 6.3, Section 7 or the Company’s Trading Compliance Policy.

6.2Beneficial Ownership of Shares; Certificate Registration.  The Participant
hereby authorizes the Company, in its sole discretion, to deposit any or all
shares acquired by the Participant pursuant to the settlement of the Award with
the Company’s transfer agent, including any successor transfer agent, to be held
in book entry form, or to deposit such shares for the benefit of the Participant
with any broker with which the Participant has an account relationship of which
the Company has notice.  Except as provided by the foregoing, a certificate for
the shares acquired by the Participant shall be registered in the name of the
Participant, or, if applicable, in the names of the heirs of the Participant.

6.3Restrictions on Grant of the Award and Issuance of Shares.  The grant of the
Award and issuance of shares of Stock upon settlement of the Award shall be
subject to compliance with all applicable requirements of federal, state or
foreign law with respect to such securities.  No shares of Stock may be issued
hereunder if the issuance of such shares would constitute a violation of any
applicable federal, state or foreign securities laws or other law or regulations
or the requirements of any stock exchange or market system upon which the Stock
may then be listed.  The inability of the Company to obtain from any regulatory
body having jurisdiction the authority, if any, deemed by the Company’s legal
counsel to be necessary to the lawful issuance of any shares subject to the
Award shall relieve the Company of any liability in respect of the failure to
issue such shares as to which such requisite authority shall not have been
obtained.  As a condition to the settlement of the Award, the Company may
require the Participant to satisfy any qualifications that may be necessary or
appropriate, to evidence compliance with any applicable law or regulation and to
make any representation or warranty with respect thereto as may be requested by
the Company.

6.4Fractional Shares.  The Company shall not be required to issue fractional
shares upon the settlement of the Award.

4

--------------------------------------------------------------------------------

 

7.Tax Withholding.

7.1In General.  Regardless of any action taken by the Company or any other
Participating Company with respect to any or all income tax, social insurance,
National Insurance Contributions, payroll tax, payment on account or other
tax-related withholding obligations in connection with any aspect of the Award,
including the grant, vesting or settlement of the Award, the subsequent sale of
shares acquired pursuant to such settlement, or the receipt of any dividends and
(the “Tax Obligations”), the Participant acknowledges that the ultimate
liability for all Tax Obligations legally due by the Participant is and remains
the Participant’s responsibility and that the Company (a) makes no
representations or undertakings regarding the treatment of any Tax Obligations
and (b) does not commit to structure the terms of the grant or any other aspect
of the Award to reduce or eliminate the Participant’s liability for Tax
Obligations.  The Participant shall pay or make adequate arrangements
satisfactory to the Company to satisfy all Tax Obligations of the Company and
any other Participating Company at the time such Tax Obligations arise.  In this
regard, the Participant hereby authorizes withholding of all applicable Tax
Obligations from payroll and any other amounts payable to the Participant, and
otherwise agrees to make adequate provision for withholding of all applicable
Tax Obligations, if any, by each Participating Company which arise in connection
with the Award.  The Company shall have no obligation to process the settlement
of the Award or to deliver shares until the Tax Obligations as described in this
Section have been satisfied by the Participant.

7.2Assignment of Sale Proceeds.  Subject to compliance with applicable law,
including local law, and the Company’s Trading Compliance Policy, if permitted
by the Company, the Participant may satisfy the Tax Obligations in accordance
with procedures established by the Company providing for delivery by the
Participant to the Company or a broker approved by the Company of properly
executed instructions, in a form approved by the Company, providing for the
assignment to a Participating Company of the proceeds of a sale with respect to
some or all of the shares being acquired upon settlement of Units.

7.3Withholding in Shares.  If permissible under applicable law, including local
law, the Company shall have the right, but not the obligation, to require the
Participant to satisfy all or any portion of the Tax Obligations by deducting
from the shares of Stock otherwise deliverable to the Participant in settlement
of the Award a number of whole shares having a fair market value, as determined
by the Company as of the date on which the Tax Obligations arise, not in excess
of the amount of such Tax Obligations determined by the applicable minimum
statutory withholding rates.

8.Effect of Change in Control.

In the event of a Change in Control, the Award shall be treated as set forth in
Section 13 of the Plan.

9.Adjustments for Changes in Capital Structure.

The Award shall be subject to and treated as set forth in Section 4.3 of the
Plan.

5

--------------------------------------------------------------------------------

 

10.Rights as a Stockholder.

The Participant shall have no rights as a stockholder with respect to any shares
which may be issued in settlement of this Award until the date of the issuance
of such shares (as evidenced by the appropriate entry on the books of the
Company or of a duly authorized transfer agent of the Company).  No adjustment
shall be made for dividends, distributions or other rights for which the record
date is prior to the date the shares are issued, except as provided in
Section 9.  

11.Service and Employment Conditions.  

In accepting the Award, the Participant acknowledges, understands and agrees
that:

(a)Any notice period mandated under local law shall not be treated as Service
for the purpose of determining the vesting of the Award; and the Participant’s
right to receive shares in settlement of the Award after termination of Service,
if any, will be measured by the date of termination of the Participant’s active
Service and will not be extended by any notice period mandated under local
law.  Subject to the foregoing and the provisions of the Plan, the Company, in
its sole discretion, shall determine whether the Participant’s Service has
terminated and the effective date of such termination.

(b)The vesting of the Award shall cease upon, and no Units shall become Vested
Units following, the Participant’s termination of Service for any reason except
as may be explicitly provided by the Plan or this Agreement.

(c)The Plan is established voluntarily by the Company.  It is discretionary in
nature and it may be modified, amended, suspended or terminated by the Company
at any time, unless otherwise provided in the Plan and this Agreement.

(d)The grant of the Award is voluntary and occasional and does not create any
contractual or other right to receive future grants of Awards, or benefits in
lieu of Awards, even if Awards have been granted repeatedly in the past.

(e)All decisions with respect to future Award grants, if any, will be at the
sole discretion of the Company.

(f)The Participant’s participation in the Plan shall not create a right to
further Service with any Participating Company and shall not interfere with the
ability of with any Participating Company to terminate the Participant’s Service
at any time, with or without cause.

(g)The Participant is voluntarily participating in the Plan.

(h)The Award is an extraordinary item that does not constitute compensation of
any kind for Service of any kind rendered to any Participating Company, and
which is outside the scope of the Participant’s employment contract, if any.

(i)The Award is not part of normal or expected compensation or salary for any
purpose, including, but not limited to, calculating any severance, resignation,
termination, redundancy, end-of-service payments, bonuses, long-service awards,
pension or retirement benefits or similar payments.

6

--------------------------------------------------------------------------------

 

(j)In the event that the Participant is not an employee of the Company, the
Award grant will not be interpreted to form an employment contract or
relationship with the Company; and furthermore the Award grant will not be
interpreted to form an employment contract with any other Participating Company.

(k)The future value of the underlying shares is unknown and cannot be predicted
with certainty.  If the Participant obtains shares upon settlement of the Award,
the value of those shares may increase or decrease.

(l)No claim or entitlement to compensation or damages arises from termination of
the Award or diminution in value of the Award or shares acquired upon settlement
of the Award resulting from termination of the Participant’s Service (for any
reason whether or not in breach of local law) and the Participant irrevocably
releases the Company and each other Participating Company from any such claim
that may arise.  If, notwithstanding the foregoing, any such claim is found by a
court of competent jurisdiction to have arisen then, by signing this Agreement,
the Participant shall be deemed irrevocably to have waived the Participant’s
entitlement to pursue such a claim.

12.Data Privacy.

The following provisions shall only apply to the Participant if he or she
resides outside the US, the EU, EEA, and UK:

(a)The Participant voluntarily consents to the collection, use, disclosure and
transfer to the United States and other jurisdictions, in electronic or other
form, of his or her personal data as described in this Agreement and any other
award materials (“Data”) by and among, as applicable, the Participating Company
Group for the exclusive purpose of implementing, administering, and managing his
or her participation in the Plan. If the Participant does not choose to
participate in the Plan, his or her employment status or service with the
Participating Company Group will not be adversely affected.

(b)The Participant understands that the Participating Company Group may collect,
maintain, process and disclose, certain personal information about him or her,
including, but not limited to, his or her name, home address and telephone
number, date of birth, social insurance number or other identification number,
salary, nationality, job title, any shares of Stock or directorships held in the
Company, details of all equity awards or any other entitlement to shares of
Stock awarded, canceled, exercised, vested, unvested or outstanding in his or
her favor, for the exclusive purpose of implementing, administering and,
managing the Plan.

(c)The Participant understands that Data will be transferred to one or more
service provider(s) selected by the Company, which may assist the Company with
the implementation, administration and management of the Plan.  The Participant
understands that the recipients of the Data may be located in the United States
or elsewhere, and that the recipient’s country (e.g., the United States) may
have different, including less stringent, data privacy laws and protections than
his or her country.  The Participant understands that if he or she resides
outside the United States, he or she may request a list with the names and
addresses of any potential recipients of the Data by contacting his or her local
human resources representative.  The

7

--------------------------------------------------------------------------------

 

Participant authorizes the Company and any other possible recipients that may
assist the Company (presently or in the future) with implementing, administering
and managing the Plan to receive, possess, use, retain and transfer the Data, in
electronic or other form, for the sole purpose of implementing, administering
and managing his or her participation in the Plan.

(d)The Participant understands that Data will be held only as long as is
necessary to implement, administer and manage his or her participation in the
Plan, including to maintain records regarding participation.  The Participant
understands that if he or she resides in certain jurisdictions, to the extent
required by applicable law, he or she may, at any time, request access to Data,
request additional information about the storage and processing of Data, require
any necessary amendments to Data or refuse or withdraw the consents given by
accepting these Units, in any case without cost, by contacting in writing his or
her local human resources representative.  Further, the Participant understands
that he or she is providing these consents on a purely voluntary basis.  If the
Participant does not consent or if he or she later seeks to revoke his or her
consent, his or her engagement as a service provider with the Participating
Company Group  will not be adversely affected; the only consequence of refusing
or withdrawing his or her consent is that the Company will not be able to grant
him or her Units under the Plan or administer or maintain Units.  Therefore, the
Participant understands that refusing or withdrawing his or her consent may
affect his or her ability to participate in the Plan (including the right to
retain the Units).  The Participant understands that he or she may contact his
or her local human resources representative for more information on the
consequences of his or her refusal to consent or withdrawal of consent.

The following provisions shall only apply to the Participant if he or she
resides in the EU, EEA, UK, or EU privacy laws are otherwise applicable:

(a)Data Collected and Purposes of Collection.  The Participant understands that
the Company, acting as controller, as well as the employing Participating
Company, will process, to the extent permissible under applicable law, certain
personal information about the Participant, including name, home address and
telephone number, information necessary to process the Units (e.g., mailing
address for a check payment or bank account wire transfer information), date of
birth, social insurance number or other identification number, salary,
nationality, job title, employment location, details of all Units granted,
canceled, vested, unvested or outstanding in the Participant’s favor, and where
applicable service termination date and reason for termination, any capital
shares or directorships held in the Company (where needed for legal or tax
compliance), and any other information necessary to process mandatory tax
withholding and reporting (all such personal information is referred to as
“Data”).  The Data is collected from the Participant, and from the Participating
Company Group, for the purpose of implementing, administering and managing the
Plan pursuant to its terms.  The legal bases (that is, the legal justification)
for processing the Data is that it is necessary to perform, administer and
manage the Plan and in Company’s legitimate interests, which means the Company
is using the relevant Data to conduct and develop its business activities,
subject to the Participant’s interest and fundamental rights. The Data must be
provided in order for the Participant to participate in the Plan and for the
parties to this Agreement to perform their respective obligations
thereunder.  If the Participant does not provide Data, he or she will not be
able to participate in the Plan and become a party to this Agreement.

8

--------------------------------------------------------------------------------

 

(b)Transfers and Retention of Data.  The Participant understands that the Data
will be transferred to and among the Participating Company Group, as well as
service providers (such as stock administration providers, brokers, transfer
agents, accounting firms, payroll processing firms or tax firms), for the
purposes explained above.  The Participant understands that the recipients of
the Data may be located in the United States and in other jurisdictions outside
of the European Economic Area where we or our service providers have
operations.  The United States and some of these other jurisdictions have not
been found by the European Commission to have adequate data protection
safeguards. If the Participating Company Group transfer Data outside of the
European Economic Area, we will take steps as required and recognized by the
European Commission to provide adequate safeguards for the transferred Data. The
Participant has a right to obtain details of the mechanism(s) under which the
Participant’s Data is transferred outside of the European Economic Area, or the
United Kingdom, which the Participant may exercise by contacting
                      .

(c)The Participant’s Rights in Respect of Data.  The Participant has the right
to access the Participant’s Data being processed by the Company as well as
understand why Company is processing such Data.  Additionally, subject to
applicable law, the Participant is entitled to have any inadequate, incomplete
or incorrect Data corrected (that is, rectified).  Further, subject to
applicable law, the Participant may be entitled to the following rights in
regard to his or her Data:  (i) to object to the processing of Data; (ii) to
have his or her Data erased, under certain circumstances, such as where it is no
longer necessary in relation to the purposes for which it was processed; (iii)
to restrict the processing of the Participant’s Data so that it is stored but
not actively processed (e.g., while the Company assesses whether the Participant
is entitled to have Data erased) under certain circumstances; (iv) to port a
copy of the Data provided pursuant to this Agreement or generated by the
Participant, in a common machine-readable format; and (v) to obtain a copy of
the appropriate safeguards under which Data is transferred to a third country or
international organization. To exercise his or her rights, the Participant may
contact the applicable human resources representative. The Participant may also
contact the relevant data protection supervisory authority, as he or she has the
right to lodge a complaint.

13.Legends.

The Company may at any time place legends referencing any applicable federal,
state or foreign securities law restrictions on all certificates representing
shares of stock issued pursuant to this Agreement.  The Participant shall, at
the request of the Company, promptly present to the Company any and all
certificates representing shares acquired pursuant to this Award in the
possession of the Participant in order to carry out the provisions of this
Section.

9

--------------------------------------------------------------------------------

 

14.Compliance with Section 409A.

It is intended that any election, payment or benefit which is made or provided
pursuant to or in connection with this Award that may result in Section 409A
Deferred Compensation shall comply in all respects with the applicable
requirements of Section 409A (including applicable regulations or other
administrative guidance thereunder, as determined by the Committee in good
faith) to avoid the unfavorable tax consequences provided therein for
non‑compliance.  In connection with effecting such compliance with Section 409A,
the following shall apply:

14.1Separation from Service; Required Delay in Payment to Specified
Employee.  Notwithstanding anything set forth herein to the contrary, no amount
payable pursuant to this Agreement on account of the Participant’s termination
of Service which constitutes a “deferral of compensation” within the meaning of
the Treasury Regulations issued pursuant to Section 409A of the Code (the
“Section 409A Regulations”) shall be paid unless and until the Participant has
incurred a “separation from service” within the meaning of the Section 409A
Regulations.  Furthermore, to the extent that the Participant is a “specified
employee” within the meaning of the Section 409A Regulations as of the date of
the Participant’s separation from service, no amount that constitutes a deferral
of compensation which is payable on account of the Participant’s separation from
service shall be paid to the Participant before the date (the “Delayed Payment
Date”) which is first day of the seventh month after the date of the
Participant’s separation from service or, if earlier, the date of the
Participant’s death following such separation from service.  All such amounts
that would, but for this Section, become payable prior to the Delayed Payment
Date will be accumulated and paid on the Delayed Payment Date.

14.2Other Changes in Time of Payment.  Neither the Participant nor the Company
shall take any action to accelerate or delay the payment of any benefits under
this Agreement in any manner which would not be in compliance with the Section
409A Regulations.

14.3Amendments to Comply with Section 409A; Indemnification.  Notwithstanding
any other provision of this Agreement to the contrary, the Company is authorized
to amend this Agreement, to void or amend any election made by the Participant
under this Agreement and/or to delay the payment of any monies and/or provision
of any benefits in such manner as may be determined by the Company, in its
discretion, to be necessary or appropriate to comply with the Section 409A
Regulations without prior notice to or consent of the Participant.  The
Participant hereby releases and holds harmless the Company, its directors,
officers and stockholders from any and all claims that may arise from or relate
to any tax liability, penalties, interest, costs, fees or other liability
incurred by the Participant in connection with the Award, including as a result
of the application of Section 409A.

14.4Advice of Independent Tax Advisor.  The Company has not obtained a tax
ruling or other confirmation from the Internal Revenue Service with regard to
the application of Section 409A to the Award, and the Company does not represent
or warrant that this Agreement will avoid adverse tax consequences to the
Participant, including as a result of the application of Section 409A to the
Award.  The Participant hereby acknowledges that he or she has been advised to
seek the advice of his or her own independent tax advisor prior to entering into
this Agreement

10

--------------------------------------------------------------------------------

 

and is not relying upon any representations of the Company or any of its agents
as to the effect of or the advisability of entering into this Agreement.

15.Miscellaneous Provisions.

15.1Termination or Amendment.  The Committee may terminate or amend the Plan or
this Agreement at any time; provided, however, that except as provided in
Section 8 in connection with a Change in Control, no such termination or
amendment may have a materially adverse effect on the Participant’s rights under
this Agreement without the consent of the Participant unless such termination or
amendment is necessary to comply with applicable law or government regulation,
including, but not limited to, Section 409A.  No amendment or addition to this
Agreement shall be effective unless in writing.

15.2Nontransferability of the Award.  Prior to the issuance of shares of Stock
on the applicable Settlement Date, neither this Award nor any Units subject to
this Award shall be subject in any manner to anticipation, alienation, sale,
exchange, transfer, assignment, pledge, encumbrance, or garnishment by creditors
of the Participant or the Participant’s beneficiary, except transfer by will or
by the laws of descent and distribution.  All rights with respect to the Award
shall be exercisable during the Participant’s lifetime only by the Participant
or the Participant’s guardian or legal representative.

15.3Further Instruments.  The parties hereto agree to execute such further
instruments and to take such further action as may reasonably be necessary to
carry out the intent of this Agreement.

15.4Binding Effect.  This Agreement shall inure to the benefit of the successors
and assigns of the Company and, subject to the restrictions on transfer set
forth herein, be binding upon the Participant and the Participant’s heirs,
executors, administrators, successors and assigns.

15.5Delivery of Documents and Notices.  Any document relating to participation
in the Plan or any notice required or permitted hereunder shall be given in
writing and shall be deemed effectively given (except to the extent that this
Agreement provides for effectiveness only upon actual receipt of such notice)
upon personal delivery, electronic delivery at the e-mail address, if any,
provided for the Participant by a Participating Company, or upon deposit in the
U.S. Post Office or foreign postal service, by registered or certified mail, or
with a nationally recognized overnight courier service, with postage and fees
prepaid, addressed to the other party at the address of such party set forth in
the Grant Notice or at such other address as such party may designate in writing
from time to time to the other party.

(a)Description of Electronic Delivery and Signature.  The Plan documents, which
may include but do not necessarily include: the Plan, the Grant Notice, this
Agreement, the Plan Prospectus, and any reports of the Company provided
generally to the Company’s stockholders, may be delivered to the Participant
electronically.  In addition, if permitted by the Company, the Participant may
deliver electronically the Grant Notice to the Company or to such third party
involved in administering the Plan as the Company may designate from time to
time.  Such means of electronic delivery may include but do not necessarily
include the delivery of a link to a Company intranet or the Internet site of a
third party involved in

11

--------------------------------------------------------------------------------

 

administering the Plan, the delivery of the document via e-mail or such other
means of electronic delivery specified by the Company.  Any and all such
documents and notices may be electronically signed.

(b)Consent to Electronic Delivery and Signature.  The Participant acknowledges
that the Participant has read Section 15.5(a) of this Agreement and consents to
the electronic delivery of the Plan documents and, if permitted by the Company,
the delivery of the Grant Notice, as described in Section 15.5(a).  The
Participant agrees that any and all such documents requiring a signature may be
electronically signed and that such electronic signature shall have the same
effect as handwritten signature for the purposes of validity, enforceability and
admissibility.  The Participant acknowledges that he or she may receive from the
Company a paper copy of any documents delivered electronically at no cost to the
Participant by contacting the Company by telephone or in writing.  The
Participant further acknowledges that the Participant will be provided with a
paper copy of any documents if the attempted electronic delivery of such
documents fails.  Similarly, the Participant understands that the Participant
must provide the Company or any designated third party administrator with a
paper copy of any documents if the attempted electronic delivery of such
documents fails.  The Participant may revoke his or her consent to the
electronic delivery of documents described in Section 15.5(a) or may change the
electronic mail address to which such documents are to be delivered (if
Participant has provided an electronic mail address) at any time by notifying
the Company of such revoked consent or revised e-mail address by telephone,
postal service or electronic mail.  Finally, the Participant understands that he
or she is not required to consent to electronic delivery of documents described
in Section 15.5(a).

15.6Country-Specific Terms and Conditions.  Notwithstanding any other provision
of this Agreement to the contrary, the Award shall be subject to the specific
terms and conditions, if any, set forth in Appendix A to this Agreement which
are applicable to the Participant’s country of residence, the provisions of
which are incorporated in and constitute part of this Agreement.  Moreover, if
the Participant relocates to one of the countries included in Appendix A, the
specific terms and conditions applicable to such country will apply to the Award
to the extent the Company determines that the application of such terms and
conditions is necessary or advisable in order to comply with local law or
facilitate the administration of the Plan or this Agreement.

15.7Foreign Exchange / Exchange Control.  The Participant acknowledges and
agrees that it is the Participant’s sole responsibility to investigate and
comply with any applicable foreign exchange or exchange control laws in
connection with the issuance, delivery or sale of the shares of Stock pursuant
to the Award and that the Participant shall be responsible for any associated
compliance or reporting of inbound international fund transfers required under
applicable law.  The Participant is advised to seek appropriate professional
advice as to how the foreign exchange or exchange control regulations apply to
the Participant’s specific situation.

15.8Language.  If Participant has received this Agreement, or any other document
related to the Award and/or the Plan translated into a language other than
English and if the meaning of the translated version is different than the
English version, the English version will control, subject to local law.

12

--------------------------------------------------------------------------------

 

15.9Integrated Agreement.  The Grant Notice, this Agreement and the Plan,
together with the Superseding Agreement, if any, shall constitute the entire
understanding and agreement of the Participant and the Participating Company
Group with respect to the subject matter contained herein or therein and
supersede any prior agreements, understandings, restrictions, representations,
or warranties among the Participant and the Participating Company Group with
respect to such subject matter.  To the extent contemplated herein or therein,
the provisions of the Grant Notice, this Agreement and the Plan shall survive
any settlement of the Award and shall remain in full force and effect.

15.10Applicable Law.  This Agreement shall be governed by the laws of the State
of Delaware, without regard to its conflict of law rules.

15.11Counterparts.  The Grant Notice may be executed in counterparts, each of
which shall be deemed an original, but all of which together shall constitute
one and the same instrument.




13

--------------------------------------------------------------------------------

 

APPENDIX A

 

VERRA MOBILITY CORPORATION

2018 EQUITY INCENTIVE PLAN

RESTRICTED STOCK UNITS AGREEMENT

FOR NON-US PARTICIPANTS

 

Terms and Conditions

This Appendix includes additional terms and conditions that govern the Award
granted to Participant under the Plan if he or she resides in one of the
countries listed below.  Certain capitalized terms used but not defined in this
Appendix have the meanings set forth in the Plan and/or the main body of the
Agreement.

 

Notifications

This Appendix also includes information regarding exchange controls and certain
other issues of which Participant should be aware with respect to his or her
participation in the Plan.  The information is based on the securities, exchange
control and other laws in effect in the respective countries as of August
2020.  Such laws are often complex and change frequently.  As a result, the
Company strongly recommends that Participant not rely on the information in this
Appendix as the only source of information relating to the consequences of
Participant’s participation in the Plan because the information may be out of
date at the time Participant vests in the Shares or sells the Shares acquired
under the Plan.

 

In addition, the information contained herein is general in nature and may not
apply to Participant’s particular situation and the Company is not in a position
to assure Participant of any particular result.  Accordingly, Participant is
advised to seek appropriate professional advice as to how the relevant laws of
Participant’s country may apply to his or her situation.  

 

Finally, if Participant is a citizen or resident of a country other than the one
in which Participant is currently working or transfers to another country after
the grant of the Restricted Stock Units, or is considered a resident of another
country for local law purposes, the information contained herein may not be
applicable to Participant in the same manner.  In addition, the Company shall,
in its discretion, determine to what extent the terms and conditions contained
herein shall apply to Participant under these circumstances.  

 

FRANCE

Terms and Conditions

Units Not Tax-Qualified. The Unit is not intended to be a tax-qualified or
tax-preferred award, including without limitation, under Sections L. 225-197-1
to L. 225-197-6 of the French Commercial Code.  The Participant is encouraged to
consult with a personal tax advisor to understand the tax and social insurance
implications of the Unit.

14

--------------------------------------------------------------------------------

 

Language Consent. By accepting the Unit, the Participant confirms having read
and understood the documents relating to this grant (the Plan and this
Agreement) which were provided in English language.  The Participant accepts the
terms of those documents accordingly. The Participant confirms that the
Participant has a good knowledge of the English language.

En acceptant l’Attribution, le Bénéficiaire confirme avoir lu et compris les
documents relatifs à cette attribution (le Plan et ce Contrat) qui ont été
fournis en langue anglaise. Le Bénéficiaire accepte les dispositions de ces
documents en connaissance de cause. Etant précisé que le Titulaire a une bonne
maîtrise de la langue anglaise.

Notifications

Securities Law Information. The grant of Unit under the Plan is exempt or
excluded from the requirement to publish a prospectus under the EU Prospectus
Regulation as implemented in France.

Foreign Asset/Account Reporting Information. The Participant may hold shares of
Stock acquired upon vesting/settlement of the Unit, any proceeds resulting from
the sale of shares of Stock or any dividends paid on such shares of Stock
outside of France, provided the Participant declares all foreign bank and
brokerage accounts (including any accounts that were opened or closed during the
tax year) with  his or her annual income tax return.  Failure to complete this
reporting may trigger penalties for the Participant. 

HUNGARY

Notifications

Securities Law Information. The grant of Unit under the Plan is exempt or
excluded from the requirement to publish a prospectus under the EU Prospectus
Regulation as implemented in Hungary. 

 

The grant of Unit made pursuant to and in compliance with the private placement
rules under the Capital Markets Act CXX of 2001.  However, the Company will fill
a notification with the Hungarian Financial Supervisory Authority as applicable.

 

Non-Qualification of Award. The Participant understands that the Unit is not
intended to be tax-qualified or preferred under the laws of Hungary

 

NETHERLANDS

Notifications

Securities Law Information.  The grant of Unit under the Plan is exempt or
excluded from the requirement to publish a prospectus under the EU Prospectus
Regulation as implemented in the Netherlands.

 

Prohibition Against Insider Trading.  The Participant should be aware of the
Dutch insider trading rules, which may affect the sale of shares of Stock
acquired under this Agreement.  In

15

--------------------------------------------------------------------------------

 

particular, the Participant may be prohibited from effecting certain share
transactions if the Participant has insider information regarding the
Company.  Below is a discussion of the applicable restrictions.  The Participant
is advised to read the discussion carefully to determine whether the insider
rules could apply to him or her.  If it is uncertain whether the insider rules
apply, the Company recommends that the Participant consult with a legal
advisor.  The Company cannot be held liable if the Participant violates the
Dutch insider trading rules.  The Participant is responsible for ensuring the
Participant’s compliance with these rules.

 

Dutch securities laws prohibit insider trading.  As of 3 July 2016, the European
Market Abuse Regulation (MAR), is applicable in the Netherlands.  For further
information, the Participant is referred to the website of the Authority for the
Financial Markets (AFM):
https://www.afm.nl/en/professionals/onderwerpen/marktmisbruik.

 

Given the broad scope of the definition of insider information, certain
employees of the Company working at its Dutch Participating Company may have
insider information and thus are prohibited from making a transaction in
securities in the Netherlands at a time when they have such insider information.
By entering into and participating in this Agreement, the Participant
acknowledges having read and understood the notification above and acknowledges
that it is the Participant’s responsibility to comply with the Dutch insider
trading rules, as discussed herein.

 

SPAIN

Terms and Conditions

Service Conditions.  This provision supplements Section 11 of this Agreement:

In accepting this Unit, the Participant consents to participate in the Plan and
acknowledges that he or she has received a copy of the Plan.

The Participant understands that the Company has unilaterally, gratuitously and
discretionally decided to grant Unit under the Plan to individuals who may be
employees of the Company or any Participating Company throughout the world.  The
decision is a limited decision that is entered into upon the express assumption
and condition that any grant will not economically or otherwise bind the Company
or any Participating Company, over and above the specific terms of the
Plan.  Consequently, the Participant understands that this Unit is granted on
the assumption and condition that this Unit and any shares of Stock acquired
upon exercise of this Unit are not part of any employment contract (either with
the Company or any Participating Company) and shall not be considered a
mandatory benefit, salary for any purposes (including severance compensation) or
any other right whatsoever.  In addition, the Participant understands that this
Unit would not be granted to the Participant but for the assumptions and
conditions referred to herein; thus, the Participant acknowledges and freely
accepts that should any or all of the assumptions be mistaken or should any of
the conditions not be met for any reason, then the grant of this Unit shall be
null and void.

This Unit is a conditional right to shares of Stock and will be forfeited in the
case of the Participant’s termination of employment.  This will be the case even
if (1) the Participant is

16

--------------------------------------------------------------------------------

 

considered to be unfairly dismissed without cause (despido improcedente); (2)
the Participant is dismissed for disciplinary or objective reasons or due to a
collective dismissal, whether adjudged or recognized to be with or without
cause; (3) the Participant terminates employment due to a change of work
location, duties or any other material modification of the terms of employment;
(4) the Participant terminates employment due to unilateral breach of contract
of the Company or any of its Subsidiaries; or (5) The Participant’s employment
terminates for any other reason whatsoever (including, but not limited to,
mutual agreement, resignation, retirement, death, permanent disability, causes
included in the employment contract, expiry of the temporary contract, force
majeure and under Article 10.3 of the Royal Decree Law
1382/1985).  Consequently, upon termination of the Participant’s employment for
any of the reasons set forth above, the Participant will automatically lose any
rights to the unvested Unit granted to him or her as of the date of the
Participant’s termination of employment, as described in the Plan and this
Agreement.

Notifications

Securities Law Information. The grant of Unit under the Plan is exempt or
excluded from the requirement to publish a prospectus under the EU Prospectus
Regulation as implemented in Spain.

The Units do not qualify under Spanish Law as securities.  No “offer to the
public,” as defined under Spanish Law, has taken place or will take place in the
Spanish territory.  Neither the Plan nor this Agreement have been registered
with the Comisión Nacional del Mercado de Valores and do not constitute a public
offering prospectus.

 

Exchange Control Information.  The Participant must declare the acquisition and
sale of shares of Stock to the Dirección General de Comercio y Inversiones (the
“DGCI”) for statistical purposes.  Because the Participant will not acquisition
or sell the shares of Stock through the use of a Spanish financial institution,
the Participant must make the declaration himself or herself by filing a D-6
form with the DGCI.  Generally, the D-6 form must be filed each January while
the shares of Stock are owned as of December 31 of each year; however, if the
value of the shares of Stock or the sale proceeds exceed certain designated
amount, a declaration must be filed within one month of the acquisition or sale,
as applicable.

 

Foreign Asset/Account Reporting Information.  To the extent that the Participant
holds shares of Stock and/or has bank accounts outside Spain with a value in
excess of certain designated amount (for each type of asset) as of December 31
each year, the Participant will be required to report information on such assets
through tax form 720.  After such shares of Stock and/or accounts are initially
reported, the reporting obligation will apply for subsequent years only if the
value of any previously-reported shares of Stock or accounts increases by more
than certain designated amount.  The Participant should consult his or her
personal advisor in this regard. Further, the Participant is required to declare
electronically to the Bank of Spain any securities accounts (including brokerage
accounts held abroad), as well as the shares of Stock held in such accounts if
the value of the transactions during the prior tax year or the balances in such
accounts as of December 31 of the prior tax year exceed certain designated
amount.  

17

--------------------------------------------------------------------------------

 

UNITED KINGDOM

Notifications

Securities Law Information.  Neither this Agreement nor Appendix is an approved
prospectus for the purposes of section 85(1) of the Financial Services and
Markets Act 2000 (“FSMA”) and no offer of transferable securities to the public
(for the purposes of section 102B of FSMA) is being made in connection with this
Agreement.  This Agreement and the Unit are exclusively available in the UK to
bona fide employees and former employees of the Company or its Affiliate.

 

Neither this Agreement nor Appendix is an approved prospectus for the purposes
of section 85(1) of the Financial Services and Markets Act 2000 (“FSMA”) and no
offer of transferable securities to the public (for the purposes of section 102B
of FSMA) is being made in connection with the Plan.  The Plan and the Award is
exclusively available in the UK to bona fide employees and former employees of
the Company or its Affiliate.

Non-Qualification of Award.  The Award is not intended to be tax-qualified or
tax- preferred for purposes of UK tax rules.

Tax Consultation.  The Participant understands that he or she may suffer adverse
tax consequences as a result of the Participant’s acquisition or disposition of
the shares. The Participant represents that he or she will consult with any tax
advisors the Participant deems appropriate in connection with the acquisition or
disposition of the shares and that the Participant is not relying on the company
or any Participating Company for any tax advice.

Prohibition Against Insider Dealing. The Participant should be aware of:

 

1.

the insider dealing rules of the Regulation (EU) No 596/2014 of the European
Parliament and Council (Market Abuse Regulation) which apply in the UK; and

 

2.

the UK's insider dealing rules under the Criminal Justice Act 1993,

each of which may affect transactions under the Plan such as the acquisition or
sale of shares of Stock acquired under the Plan, if the Participant has inside
information regarding the Company.  If the Participant is uncertain whether the
insider dealing rules apply, the Company recommends that the Participant
consults with a legal advisor.  The Company cannot be held liable if the
Participant violates the UK's insider dealing rules.  The Participant is
responsible for ensuring his or her compliance with these rules.

****

End of the Appendix

18